Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Claims, Remarks, and Terminal Disclaimer filed on 03/01/21 after the Final Rejection of 02/24/21 are acknowledged. The After Final amendments have been entered.
There were no claim amendments.
Claims 1-20 are pending.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Terminal Disclaimer
The electronic terminal disclaimer filed on 03/01/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Numbers 10,272,062 and 10,736,866, as well as any patents granted on Application Numbers 16/419,516; 16/419,616; and 16/420,321, has been reviewed and is accepted.  The terminal disclaimer has been recorded. The double patenting rejections have been withdrawn.
Updated Search
An updated prior art search did not disclose a reference that teaches the limitations of a dose proportional oral pharmaceutical composition comprising gamma-hydroxybutyrate, as recited in the instant claims.

Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/ARADHANA SASAN/Primary Examiner, Art Unit 1615